DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The abandonment of 10 February 2022 has been withdrawn per the petition decision entered in the instant application on 11 May 2022. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 20 July 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14, 21 and 89-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 July 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 20 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlakis et al. (“Pavlakis”; WO 2013/131099). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 20 July 2021. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 recites a method of inducing an immune response to a protein of interest, the method comprising:
(a)    a priming step comprising priming an immune response to the protein of interest, wherein the protein of interest is an HIV protein and the priming step comprises administering a priming vaccine to a subject one or more times, wherein the priming vaccine comprises:
(i)    a nucleic acid construct encoding a first conserved element polypeptide, wherein the conserved elements are from the protein of interest and the polypeptide comprises at least seven conserved elements, each from 8 to 50 amino acids in length, where the conserved elements are joined by non-naturally occurring linkers; and
(ii)    a nucleic acid construct encoding a second conserved element polypeptide that comprises at least seven conserved elements from the protein of interest, each comprising from 8 to 50 amino acid in length, where the conserved elements are joined by non-naturally occurring linkers; and wherein each of seven or more conserved elements in the second conserved element polypeptide is a variant of a conserved element contained in the first conserved element polypeptide and each variant conserved element differs from a conserved element in the first polypeptide by 1, 2, 3, 4, or 5 amino acids;
with the proviso that a nucleic acid construct encoding the full-length protein, or a substantially full-length region thereof is not administered in the priming step; and wherein for each administration of the priming vaccine, the nucleic acid constructs (i) and (ii) are administered at the same time or within 12 hours of one another; and
(b)    a boosting step administered after the priming step, said boosting step comprising boosting the immune response to the protein of interest, wherein the boosting step comprises administering a boosting vaccine to the subject one or more times, wherein the boosting vaccine comprises (i) the nucleic acid construct encoding the first conserved element polypeptide, (ii) the nucleic acid construct encoding the second conserved element polypeptide, and (iii) a nucleic acid construct encoding the full-length protein, or substantially full-length protein, wherein for each administration of the boosting vaccine, the nucleic acid constructs (i), (ii), and (iii) are administered at the same time; or all administered within 12 hours of one another.
Pavlakis teaches a method of HIV vaccination comprising administration of priming step comprising a nucleic acid encoding a 1st conserved element polypeptide that comprises at least 7 conserved elements from HIV-1 p24gag concurrent with administration of a nucleic acid construct encoding a 2nd conserved element that comprises at least one variant of a conserved element differing by 1-3 amino acids (see paragraphs [0007]-[0014], for example). Pavlakis further teaches boosting with the nucleic acid encoding the full-length protein concurrent with the conserved elements at paragraphs [0066] and [0067] for example.
Accordingly, Pavlakis teaches a priming step that is substantially identical to the instant priming step (i.e. a nucleic acid encoding at least 7 conserved p24gag elements, along with a nucleic acid encoding said conserved p24gag elements that differ in sequence by 1 to 5 amino acids per element). Pavlakis also teaches concurrent delivery of the priming composition along with the full-length protein (i.e. p24gag) or nucleic acid encoding same. Finally, Pavlakis teaches that said priming step can be followed by a boosting step, wherein the boosting step a comprise delivery of the full-length protein (e.g. p24gag) or nucleic acid encoding same. Pavlakis does not teach that the boosting composition may comprise the full-length protein (e.g. p24gag) or nucleic acid encoding same in combination with the priming composition. However, one of ordinary skill in the art would have considered it obvious to do so in view of the teachings of Pavlakis. Pavlakis teaches that the priming step may comprise concurrent delivery of the priming composition along with the full-length protein or nucleic acid encoding same, and further teaches throughout that priming step and boosting steps may comprise delivery of “one or more” such steps. It is prima facie obvious to rearrange the sequence of adding ingredients. See M.P.E.P. § 2144.04(IV). It is also prima facie obvious to engage in rearrangement of parts, which is analogous to the present situation, where the instant invention constitutes a rearrangement of parts (i.e. priming compositions and boosting compositions) within the context of the steps disclosed by Pavlakis. See M.P.E.P. § 2144.04(VI). Finally, one of ordinary skill in the art would have considered the invention to be reached through routine experimentation or optimization within the prior art conditions set forth in Pavlakis, since Pavlakis teaches a priming step identical to the instantly recited priming step, and a boosting step that differs from the instantly recited boosting step only in that it is supplemented with a further administration of the priming composition. There are thus numerous reasons to modify the teachings of Pavlakis in a manner that would reach the instant invention. Furthermore, since all such compositions and steps are disclosed in the teachings of Pavlakis, one of ordinary skill in the art would have had a reasonable expectation of success, and therefore considered the invention as a whole to have been prima facie obvious at the time the invention was filed, in the absence of evidence to the contrary.
Claim 2 recites the method of claim 1, wherein the boosting step comprises administering the nucleic acid constructs of (i), (ii), and (iii) at the same time. This step is rendered obvious as discussed above in the rejection under claim 1.
Claim 3 recites the method of claim 1, wherein the nucleic acid constructs are administered intramuscularly by in vivo electroporation. Pavlakis teaches same at paragraph [0017].
Claim 4 recites the method of claim 1, wherein the priming and boosting steps comprise administering the first and second conserved element nucleic acid constructs concurrently. Pavlakis teaches that the first and second Gag conserved element nucleic acids can be administered sequentially or concurrently. See paragraph [0013], for example.
Claim 6 recites the method of claim 1, the first and second conserved element nucleic acid constructs are contained in different vectors. Pavlakis teaches that the first and second Gag conserved element nucleic acids can be administered sequentially at paragraph [0013], which necessarily would require different vectors.
Claim 7 recites the method of claim 1, wherein the protein of interest is HIV-1 Gag and the conserved elements are from HIV-1 p24gag. Pavlak teaches same throughout.
Claim 8 recites the method of claim 7, wherein one conserved element polypeptide comprises at least 7 conserved elements from different regions of p24gag; and each of the conserved elements has a conserved element sequence shown in 1 of SEQ ID NOS: 26-39. Claim 9 recites the method of claim 8, wherein one conserved element polypeptide comprises conserved elements that each have a sequence set forth in SEQ ID NOS:26, 27, 28, 29, 30, 31, and 32; and a second conserved element polypeptide comprises conserved elements that each have a sequence set forth in SEQ ID NOS: 33, 34, 35, 36, 37, 38, and 39. Claim 10 recites the method of claim 9, wherein one Gag conserved element polypeptide comprises the amino acid sequence of SEQ ID NO:40 and the second Gag conserved element polypeptide comprises the amino acid sequence of SEQ ID NO:41. 
Pavlakis teaches each sequence. For example, the instant SEQ ID NO: 26 corresponds to SEQ ID NO: 1 of Pavlakis, the instant SEQ ID NO: 27 corresponds to SEQ ID NO: 2 of Pavlakis, the instant SEQ ID NO: 28 corresponds to SEQ ID NO: 3 of Pavlakis, the instant SEQ ID NO: 29 corresponds to SEQ ID NO: 4 of Pavlakis, the instant SEQ ID NO: 30 corresponds to SEQ ID NO: 5 of Pavlakis, the instant SEQ ID NO: 33 corresponds to SEQ ID NO: 8 of Pavlakis, the instant SEQ ID NO: 34 corresponds to SEQ ID NO: 9 of Pavlakis, etc. the remaining sequences listed in claims 9 and 10 (i.e. SEQ ID NOS: 31, 32 and 35-41) are believed to be fully disclosed by Pavlakis as well, which should be easily verifiable by applicant  since the present inventor significantly overlaps with the disclosure of Pavlakis.
Claim 20 recites the method of claim 1, wherein the priming step comprises two or three administrations of the priming vaccine, each administration separated by at least about 2 weeks; and the boosting step comprises two administrations of the boosting vaccine, each separated by at least about 2 weeks. Pavlakis teaches that the DNA immunogenic compositions of their invention can be administered multiple times, such as biweekly, weekly, bimonthly etc. See paragraph [0104], for example. This teaching would also applied to the boosting step, since the boost composition is a DNA immunogenic composition, and Pavlakis teaches that this composition may also administered multiple times, at least 2 weeks after administration of the conserved element polypeptide constructs (see paragraphs [0014]-[0016] and [0067] for example).
Claim 88 recites the method of claim 10, wherein the conserved element polypeptides encoded by the first and second nucleic acid Gag conserved element nucleic acid constructs are each fused to a GM-CSF signal peptide. Pavlakis teaches the use of GM-CSF as a fusion signal peptide at at least paragraph [0009]. 
The invention is thus rendered prima facie obvious in view of the cited prior art.

Response to Traversal
Applicant traverses by arguing that the instant application provides an improved protocol for inducing an immune response using a conserved element vaccine and substantially full-length antigen directed to HIV. Applicant alleges that this regimen generates a robust immune response to the conserved regions of HIV Env proteins. It is alleged that fine-tuning the booster vaccination by including the co-delivery of the conserved element (CE) and the intact full-length molecule offers an additional advantage to optimize breadth and quality of the immune responses, and that this regimen is more effective than the CE-DNA prime-gag DNA boost even when additional sag DNA boosts were given. Applicant alleges that the instant specification teaches that the co-delivery of the conserved element and the intact Gag protein are more effective than the Gag booster shots.
This has been fully considered, but is not persuasive. This argument has been addressed in the rejection as originally set forth. As discussed above, Pavlakis teaches that the priming step may comprise concurrent delivery of the priming composition along with the full-length protein or nucleic acid encoding same, and further teaches throughout that priming step and boosting steps may comprise delivery of “one or more” such steps. It is prima facie obvious to rearrange the sequence of adding ingredients. See M.P.E.P. § 2144.04(IV). It is also prima facie obvious to engage in rearrangement of parts, which is analogous to the present situation, where the instant invention constitutes a rearrangement of parts (i.e. priming compositions and boosting compositions) within the context of the steps disclosed by Pavlakis. See M.P.E.P. § 2144.04(VI). This is sufficient to reach a prima facie finding of obviousness. Applicant’s mere allegation that the instantly claimed regime offers optimized breadth and quality of the immune response does not constitute a sufficiently persuasive demonstration of secondary considerations to overcome this finding, since such mere allegations do not constitute persuasive evidence of unexpected results. 
It is further alleged that one of ordinary skill in the art would have no motivation to make any changes to the vaccination protocol based on the Pavlakis. Applicant points to the disclosure of Pavlakis at ¶ 154 as disclosing a qualitative summary of their vaccine regimen, which cites such words as “success”, “strong boosting”, and “robust increase” in describing their results. In response, the notion that one of ordinary skill in the art would not be motivated to make any changes to a proposed HIV vaccine, particularly given the deadliness of HIV-related disease and the fact that there is no FDA-approved HIV vaccine, is specious on its face and unpersuasive therefore. One of ordinary skill in the art would undoubtedly have motivation to improve a vaccine for a deadly disease for which there is currently no FDA-approved version. The rejection is considered proper and is maintained therefore.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633